DETAILED ACTION
1. 	A telephone call was made to request an election, but no replyhas been received. 
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.       Claim 1-15 drawn to an operation that enables a method of determining quality scores of base calls, including: processing input data for one or more analytes through a neural network-based base caller and producing an alternative representation of the input data; processing the alternative representation through an output layer to produce an output, wherein the output identifies likelihoods of a base incorporated in a particular one of the analytes being A, C, T, and G; calling bases for one or more of the analytes based on the output; and determining quality scores of the called bases based on the likelihoods identified by the output by: quantizing classification scores of base calls produced by the neural network-based base caller in response to processing training data during training; selecting a set of quantized classification scores; for each quantized classification score in the set, determining a base calling error rate by comparing its predicted base calls to corresponding ground truth base calls; determining a fit between the quantized classification scores and their base calling error rates; and correlating the quality scores to the quantized classification scores based on the fit.  (G06K9/6218).
II.	Claims 16-24 drawn to an operation that enables a neural network-based quality scorer, comprising: numerous processors operating in parallel and coupled to memory; a neural network running on the numerous processors, trained on training examples comprising data from sequencing images and labeled with base call quality ground truths using a backpropagation-based gradient update technique that progressively matches base call quality predictions of the neural network with the base call quality ground truths that identify known correct base calls; an input module of the neural network which runs on at least one of the numerous processors and feeds data from sequencing images captured at one or more sequencing cycles to the neural network for determining quality of one or more bases called for one or more analytes; and an output module of the neural network which runs on at least one of the numerous processors and translates analysis by the neural network into an output that identifies the quality of the one or more bases called for the one or more analytes. (G06F16/907; G06T7/0002).
3.	Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the different inventions are distinct from each other because of the following reasons: 
Invention I deals with the operation that enables a method of determining quality scores of base calls, including: processing input data for one or more analytes through a neural network-based base caller and producing an alternative representation of the input data; processing the alternative representation through an output layer to produce an output, wherein the output identifies likelihoods of a base incorporated in a particular one of the analytes being A, C, T, and G; calling bases for one or more of the analytes based on the output; and determining quality scores of the called bases based on the likelihoods identified by the output by: quantizing classification scores of base calls produced by the neural network-based base caller in response to processing training data during training; selecting a set of quantized classification scores; for each quantized classification score in the set, determining a base calling error rate by comparing its predicted base calls to corresponding ground truth base calls; determining a fit between the quantized classification scores and their base calling error rates; and correlating the quality scores to the quantized classification scores based on the fit.
Invention II deals with the operation that enables a neural network-based quality scorer, comprising: numerous processors operating in parallel and coupled to memory; a neural network running on the numerous processors, trained on training examples comprising data from sequencing images and labeled with base call quality ground truths using a backpropagation-based gradient update technique that progressively matches base call quality predictions of the neural network with the base call quality ground truths that identify known correct base calls; an input module of the neural network which runs on at least one of the numerous processors and feeds data from sequencing images captured at one or more sequencing cycles to the neural network for determining quality of one or more bases called for one or more analytes; and an output module of the neural network which runs on at least one of the numerous processors and translates analysis by the neural network into an output that identifies the quality of the one or more bases called for the one or more analytes.
4.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different modes or operation, different functions, or different effects, restriction for examination purposes as indicated is proper.
5.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Ant amendment of inventorship must be accompanied by request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641